DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 is objected to because of the following informalities:
In line 4, “channel” should be --channels--; and 
In line 4, “two” should be --first and second--.
Claim 27 is objected to because of the following informalities: 
In line 2, “two” should be --first and second--. 
Claim 42 is objected to because of the following informalities: In line 3, “its end trunk” should be --the end trunk--.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 33 should be renumbered 43. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 27, 29, 30, 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “the first distal female middle shoulder” in lines 1-2. However, claim 24 depends from claim 23 which depends from claim 21 and “the first distal female middle shoulder” is introduced in claim 22. Accordingly, there is insufficient antecedent basis for the limitation in the claims.
For the purpose of examination, claim 24 will be considered to additionally include the limitations presented in claim 22. 
Note to Applicant: dependency of claim 23 should be changed to claim 22. 
Claim 24 also recites the limitation “the middle flange” in line 2 and “the first end flange” in line 3. However, as claim 21 defines “two middle flanges”, it is not clear which, if any, of the two middle flanges is intended by “the middle flange”. Additionally, as the claims fail to previously set forth a first end flange, there is insufficient antecedent basis for the limitation in the claims. 
For the purpose of examination, the first distal female middle shoulder will be considered to extend farther from a respective one of the two middle flanges than the first distal female end shoulders extend from respective ones of the two end flanges. 
Claim 27 recites the limitation “the two distal female middle shoulders” in lines 1-2. However, claim 27 depends from claim 26 which depends from claim 21 and the two distal female middle shoulders are introduced in claim 25. Accordingly, there is insufficient antecedent basis for the limitation in the claims.
For the purpose of examination, claim 27 will be considered to additionally include the limitations presented in claim 25. 
Note to Applicant: dependency of claim 26 should be changed to claim 25. 
Claim 29 recites the limitation “the male middle section further comprises two distal male middle shoulders”. However, claim 21, from which claim 29 depends, already defines “a distal male middle shoulder extending from the middle trunk”. Accordingly, the relationship between the distal male middle shoulder defined in claim 21 and the two distal male middle shoulders defined in claim 29 is not clear.  
For the purpose of examination, the distal male middle shoulder will be considered to comprise two distal male middle shoulders extending opposite each other from the middle trunk.  
Claim 30 recites the limitation “the distal male end shoulder” in line 2. However, as the claims fail to previously set forth the distal male end shoulder, there is insufficient antecedent basis for the limitation in the claim. 
For the purpose of examination, the distal male middle shoulder will be considered to extend farther from the middle trunk than a distal male end shoulder extends from the end trunk of the first male end section. 
Claim 41 recites the limitation “a middle flange” in line 2. However, claim 40, from which claim 41 depends, already defines “two middle flanges”. Accordingly, the structure intended by the recitation of an additional middle flange is not clear. 
Claim 41 also recites the limitation “an end flange” in line 4. However, claim 40, from which claim 41 depends, already defines a first female end section that comprises “two end flanges”. Accordingly, the structure intended by the recitation of an additional end flange is not clear. 
For the purpose of examination, a distal female middle shoulder will be considered to extend from each of the two middle flanges and a distal female end shoulder will be considered to extend from each of the two end flanges, wherein the distal female middle shoulders extend farther from the two middle flanges than the distal female end shoulders extend from the two end flanges. 
Claim 42 recites the limitation “a male end section” in lines 2-3. However, claim 40, from which claim 42 depends, already defines “first and second male end sections”. Accordingly, the structure intended by the recitation of an additional male end section is not clear.
For the purpose of examination, the first male end section will be considered to comprise a distal male end shoulder extending from the end trunk. 
Allowable Subject Matter
Claims 21-23, 25, 26, 32, 33, 35, 36, 38-40 and 43 are allowable. 
Claims 24, 27, 29, 30, 41 and 42 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734           

/JES F PASCUA/Primary Examiner, Art Unit 3734